Citation Nr: 0939514	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for fracture, right 5th 
metatarsal.  

4.  Entitlement to a disability rating greater than 10 
percent for service-connected degenerative disc disease L5-S1 
with radiculopathy (also claimed as bilateral leg condition).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the July 2007 rating decision 
characterized the issue regarding a right ankle disorder as 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
ankle disorder.  Specifically, the RO noted that service 
connection for a right ankle disorder was initially denied in 
a February 2005 rating decision.  Since the February 2005 
rating decision the Veteran has submitted additional service 
treatment records pertaining to the September 1973 motorcycle 
accident showing that he fractured his right 5th proximal 
metatarsal.  The Board notes that under VA regulations, if VA 
receives or associates with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that had not been associated 
with the claims folder when VA first decided the claim, VA 
will reconsider the claim.  38 C.F.R. § 3.156(c) (2009).  As 
such, the Board finds that the issue regarding a right ankle 
disorder does not require the submission of new and material 
evidence and has been re-characterized as entitlement to 
service connection for a right ankle disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that service connection for a right 
ankle disorder, a right shoulder disorder, and fracture of 
the right 5th metatarsal is warranted.  Service treatment 
records show that the Veteran fractured his right 5th 
proximal metatarsal during a September 1973 motorcycle 
accident.  Service treatment records also show that the 
Veteran complained of right shoulder pain after playing 
softball in July 1975 and also show complaints of 
intermittent right ankle instability following an old trauma 
in March and April 1975.  VA treatment records show 
complaints of shoulder pain in June 1999, an impression of 
right foot intracalcaneal bursitis vs. plantar fasciitis in 
July 1999, an impression of left shoulder tendonitis/bursitis 
in November 2000, and complaints of right ankle instability 
in April 2003.  As the record includes competent lay evidence 
of recurrent symptoms of disability, in-service treatment or 
injury, and evidence that the current conditions may be 
associated with service, the Board finds that a medical 
opinion is necessary to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

The Veteran's service-connected low back disorder has been 
characterized as degenerative disc disease, L5-S1, with 
radiculopathy.  During the June 2007 VA spinal examination a 
request was made for electromyography (EMG) testing for the 
lower extremities.  A July 2007 nerve conduction study report 
shows no electrodiagnostic evidence of a polyneuropathy, 
radiculopathy, myopathy, or plexopathy.  It was noted that 
although the EMG did not reveal any evidence of 
radiculopathy, it was likely that the Veteran may be 
experiencing discogenic pain not manifested objectively.  It 
was recommended that a magnetic resonance imaging (MRI) scan 
be repeated to assess for stenosis, degenerative disc 
disease, or mass.  It does not appear that a follow-up MRI 
was ever performed.  The July 2007 report raises a question 
as to whether all manifestations of the Veteran's service-
connected back disability have been considered.  As such, the 
Board finds that remand is necessary so that the Veteran may 
be afforded another examination, to include consideration a 
follow-up MRI service-connected conducted. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed right ankle, right shoulder, and 
fracture of the right 5th metatarsal 
disorders.  Based on the examination and 
review of the record, the examiner should 
provide a diagnosis for the Veteran's 
claimed disorders and opine whether it is 
at least as likely as not that any of 
these disorders are related to the 
Veteran's military service.  

The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  

The examiner is specifically directed to 
discuss the service treatment records 
which show that the Veteran fractured his 
right 5th proximal metatarsal during a 
September 1973 motorcycle accident, 
complaints of right shoulder pain after 
playing softball in July 1975, and 
complaints of intermittent right ankle 
instability following an old trauma in 
March and April 1975.  The examiner is 
also specifically directed to discuss VA 
treatment records which show complaints 
of shoulder pain in June 1999, an 
impression of right foot intracalcaneal 
bursitis vs. plantar fasciitis in July 
1999, an impression of left shoulder 
tendonitis/bursitis in November 2000, and 
complaints of right ankle instability in 
April 2003.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected degenerative disc disease, L5-
S1, with radiculopathy.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  

All indicated studies should be 
performed.  The examiner should address 
whether an MRI scan should be repeated to 
assess for stenosis, degenerative disc 
disease, or mass pursuant to the July 
2007 recommendation.  Based on the 
examination and review of the record, the 
examiner should identify all 
manifestations of the Veteran' service-
connected degenerative disc disease, L5-
S1, with radiculopathy.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
Veteran's claims.  If any benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative and allow for an  
appropriate time to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


